In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 15‐3655, 15‐3505 
SEMIR D. SIRAZI, GREENSTONE CAPITAL, L.L.C., and MARDINI, 
  INC., 
                         Plaintiffs‐Appellees, Cross‐Appellants, 

                                  v. 

GENERAL MEDITERRANEAN HOLDING, SA, and ORIFARM, SA, 
 
                                 Defendants‐Appellants, 
                          
                       and 
NADHMI AUCHI, 
                             Defendant, Cross‐Appellee. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
              No. 12 C 653 — William T. Hart, Judge. 
                      ____________________ 

       ARGUED MAY 23, 2016 — DECIDED JUNE 20, 2016 
                ____________________ 

    Before BAUER, POSNER, and WILLIAMS, Circuit Judges. 
   POSNER,  Circuit  Judge.  The  dramatis  personae  of  this  com‐
plex  commercial  case  (a  diversity  suit  governed  by  Illinois 
2                                            Nos. 15‐3655, 15‐3505        


law) are as follows: Plaintiff Sirazi owns or controls the other 
two  plaintiffs,  and  to  simplify  we’ll  treat  him  as  the  sole 
plaintiff.  General  Mediterranean  Holding  (usually  referred 
to as GMH) is the principal defendant and appellant and the 
parent of defendant Orifarm, which has been dissolved and 
so can be ignored. Defendant Auchi is the owner and board 
chairman  of  GMH.  A  jury  awarded  Sirazi  compensatory 
damages of $12.9 million against GMH and Auchi together, 
and  punitive  damages  of  $5  million  against  each  of  them, 
although  the  judge  set  aside  the  award  against  Auchi,  pre‐
cipitating Sirazi’s cross‐appeal. 
     Antoin Rezko, who is not a party to the suit but played a 
key role in the events leading up to it, was until 2006 a high‐
ly  successful  Chicago  businessman,  specializing  in  real  es‐
tate. That year he was indicted for fraud, bribery, and other 
crimes, and his trial on those charges in 2008 resulted in his 
being convicted and sentenced to prison. 
    In  the  halcyon  years  that  preceded  Rezko’s  fall  from 
grace, Sirazi had helped him finance real estate investments. 
Among other assists Sirazi had guaranteed a $5 million loan 
to  Rezko  from  Republic  Bank.  The  loan  came  due  in  2006, 
when Rezko was, and for several years had been, in default 
on millions of dollars that he’d borrowed from Sirazi. 
   A  year  earlier  Rezko  had  caused  a  valuable  Chicago 
property that he controlled to be sold to GMH. A company 
was  formed  named  Riverside  District  Development,  LLC, 
owned  half  by  GMH  and  half  by  Heritage  Development 
Partners, LLC, to hold title to the property. Rezko was the 80 
percent  owner  of  Heritage  and  thus  a  40  percent  owner  of 
the  property,  which  Heritage  was  made  responsible  for 
managing  and  developing.  The  salaries  of  Heritage’s  presi‐
Nos. 15‐3655, 15‐3505                                               3 


dent and CEO (Michael Rumman) and general counsel (Ed‐
ward  Wynn)  were  paid  indirectly  by  GMH,  which  had 
moreover  expressly  approved  Heritage’s  hiring  Wynn  as 
general counsel. 
    In  2006  Sirazi  and  Rezko  signed  a  settlement  agreement 
in which Rezko agreed that he owed Sirazi $7.7 million. He 
also agreed to repay his $5 million loan from Republic Bank 
by  May  17  (so  that  Sirazi’s  guaranty  would  be  released), 
though  the  agreement  permitted  him  in  the  alternative  to 
negotiate an extension of his loan from Republic Bank or to 
assign  the  loan  to  Mutual  Bank  and  repay  it  by  July  17, 
though in that event he’d be required to pay Sirazi an addi‐
tional $100,000 fee. The settlement agreement also gave Sira‐
zi  a  security  interest  in  all  distributions  from  Rezko’s  in‐
vestment in Heritage and committed Rezko to a priority or‐
der  for  paying  off  debts  to  Sirazi  and  other  creditors  from 
proceeds of Rezko’s investment in Heritage. 
    In July, having repaid the Republic Bank loan with a loan 
from  Mutual  Bank,  Rezko  defaulted  on  Mutual’s  loan,  trig‐
gering Sirazi’s guaranty; Sirazi accordingly paid Mutual $5.1 
million.  Rezko  now  owed  him  $12.9  million:  $7.7  million  + 
$5.1 million + $100,000, and with mounting interest on these 
debts. 
    Meanwhile GMH had decided that since Rezko was now 
a  criminal  defendant,  his  involvement  in  Heritage  reflected 
poorly on GMH, which therefore decided to buy him out for 
a  small  amount  of  cash  but  a  large  amount  of  debt  for‐
giveness.  There  was  a certain awkwardness  in  the decision, 
given Sirazi’s security interest in all distributions from Rez‐
ko’s investment in Heritage; some of the proceeds of a sale of 
Rezko’s  interest  in  Heritage  should  therefore  have  gone  to 
4                                             Nos. 15‐3655, 15‐3505         


Sirazi rather than to Rezko to be applied to his debt to GMH. 
But with the acquiescence and assistance of Heritage general 
counsel  Edward  Wynn,  it  was  decided  in  the  presence  and 
with  the  approval  of  Auchi,  GMH’s  chairman,  that  in  deal‐
ing with Rezko GMH would ignore Sirazi’s interest. A strat‐
egy memorandum sent by Heritage’s president, Rumman, to 
a  senior  official  of  GMH  named  Al‐Miqdadi,  advised:  “Do 
nothing  with  regard  to  the  potential  Sirazi  claim.  …  This 
claim,  if  made,  would  be  litigated.”  It  was  made,  and  it  has 
been litigated—in this case. 
    GMH  claims  to  have  been  unaware  that  Rezko  had 
committed  to  pay  Sirazi  as  soon  as  he  obtained  proceeds 
from selling his Heritage shares. But there was enough evi‐
dence to entitle the jury to find that it was aware. Wynn and 
Rumman had a copy of the settlement agreement, and Wynn 
emailed Rumman that Rezko could not sell his shares with‐
out  paying  off  his  obligations  to  Sirazi.  A  conference  call, 
with  Auchi  and  Al‐Miqdadi  participating,  was  held  to  dis‐
cuss the matter. Al‐Miqdadi testified that the participants in 
the  call  agreed  that  the  settlement  agreement  was  invalid. 
But the jury was entitled to reject his testimony, and to infer 
that Wynn had communicated to GMH the opinion stated in 
his emails that Rezko could not lawfully sell his shares with‐
out first repaying Sirazi. 
    After  the  conference  call  Auchi  asked  GMH’s  board  to 
approve the decision to buy out Rezko’s interest in Heritage, 
which the board did (unsurprisingly, since Auchi owns 100 
percent  of  GMH).  The  proceeds  of  the  sale—$31.8  million, 
though most of it was in debt forgiveness rather than cash—
would,  had  they  been  cash,  have  been  more  than  sufficient 
to repay Sirazi the entire $12.9 million that Rezko owed him; 
Nos. 15‐3655, 15‐3505                                                5 


and that was the amount the jury awarded Sirazi in compen‐
satory damages. 
    All  this  makes  the  jury’s  verdict  against  GMH  seem  un‐
exceptionable;  and  most  of  GMH’s  contrary  arguments, 
which are both hypertechnical and more suitable for resolu‐
tion by a factual inquiry at a trial than on appeal, do not re‐
quire discussion. But two do. Both are based on a provision 
of the settlement agreement between Sirazi and Rezko which 
states  that  “within  three  (3)  days  following  Rezko’s  receipt 
of all or any portion of the Distributions [a term so broadly 
defined in the agreement as to encompass all proceeds from 
the sale of Rezko’s shares of Heritage], Rezko shall pay, ap‐
ply  and  disburse  such  distributions  as  follows:”  first,  re‐
payment  of  the  loan  that  Republic  Bank  had  made  to  him; 
second, repayment of his other liabilities up to $14.25 million 
(including  the  Republic  loan);  next,  $4.7  million  of  repay‐
ment to Sirazi; then repayment of other liabilities, up to $10.5 
million;  and  finally  “twenty  five  percent  (25%)  of  …  such 
Distributions  to  Sirazi.”  According  to  GMH,  the  previously 
listed obligations of Rezko would leave very little for Sirazi’s 
25 percent share of distributions received by Rezko from the 
sale of his stock in Heritage. 
    GMH  valued  Rezko’s  holdings  in  Heritage  at  $31.8  mil‐
lion, far more than the $12.9 million that Rezko owed Sirazi 
(not  including  interest).  But  there  was  a  hitch:  as  we  said, 
Rezko  hadn’t  received  anywhere  near  $31.8  million  in  cash 
for  giving  up  his  Heritage  holdings  to  GMH.  Owing  GMH 
as  he  did  more  than  $26  million,  he  received  only  about  $5 
million,  most  of  which  went  to  pay  for  the  defense  of  the 
criminal  case  against  him.  The  balance  of  the  $31.8  million 
thus consisted of forgiveness of Rezko’s debt to GMH. 
6                                             Nos. 15‐3655, 15‐3505         


    GMH argues that only money actually received by Rezko 
can be deemed “proceeds” owed Sirazi under the settlement 
agreement,  and  therefore  that  Rezko  could  not  pay  Sirazi 
from his deal with GMH because the deal had yielded Rezko 
only  $5  million  in  actual  money.  One  might  think  that  if 
Rezko’s  holdings  in  Heritage  were  indeed  worth  $31.8  mil‐
lion  (which  the  jury  was  entitled  to  believe  on  the  basis  of 
GMH’s  book  valuation  and  the  opinion  of  Sirazi’s  expert, 
discussed  below),  he  should  have  been  able  to  repay  Sirazi 
$12.9 million. The reason he couldn’t is that he’d lost control 
of the $31.8 million, first because of his large debts to GMH 
and  second  because  of  the  desperation  that  enveloped  him 
when he was prosecuted, inducing him to give up his prop‐
erty  in  exchange  for  the  relatively  modest  amount  of  cash 
that he needed in order to pay his lawyers. It probably was a 
matter of indifference to him whether he conferred the value 
obtained from his investment in Heritage on GMH or on Si‐
razi; but  in fact  he owed  a significant part  of it  to  the latter 
rather than all of it to the former. 
    Rezko’s  investment  in  Heritage  might  have  been  worth 
$31.8 million to him had he found a cash buyer, and in that 
event  he  could  have  repaid  Sirazi.  But  because  he  either 
couldn’t find such a buyer or didn’t look for one, he was able 
to obtain only the $5 million in cash from GMH. The remain‐
ing $26 million may seem to have been an entirely phantom 
number: forgiveness for debts he couldn’t pay. It would not 
belong  in  “proceeds”  of  his  deal  with  GMH  unless  for‐
giveness  conferred  some  benefit  on  Rezko.  Debt  is  a  cost, 
cancellation of a debt therefore a benefit, but how great a one 
in this case is unknown. But because Sirazi’s expert witness 
testified  that  the  entire  $31.8  million  should  be  treated  as 
proceeds,  to  conform  to  general  accounting  principles,  and 
Nos. 15‐3655, 15‐3505                                              7 


because GMH provided no alternative expert estimate of the 
value of the debt forgiveness to Rezko, the jury was entitled 
to treat the entire $31.8 million as proceeds. 
    Rezko  breached  the  settlement  agreement  by  failing  to 
pay  Sirazi anything, and  the jury  could as it did  find GMH 
liable  for  tortious  interference  with  contract  because  it  in‐
duced Rezko to flout his agreement to repay Sirazi. But Sira‐
zi’s suit also charges GMH with unjust enrichment and con‐
spiracy, and this may seem piling on unjustly. But it isn’t. A 
person or firm can tortiously interfere with a contract with‐
out obtaining any money from his tort. But GMH did obtain 
money from defrauding Sirazi, by deflecting to itself money 
owed  Sirazi.  It  was  thus  enriched  unjustly.  Likewise  it  con‐
spired with Rezko to transfer his property to it without pay‐
ing anything to Sirazi, thus further deflecting to GMH mon‐
ey owed Sirazi. As there was no possible excuse for the de‐
liberate misconduct, amounting to theft, in which GMH en‐
gaged, there is no basis for overruling the jury’s award of $5 
million in punitive damages against GMH. 
    GMH  challenges  the  amount  of  compensatory  damages 
that  the  jury  awarded  Sirazi.  It  argues  that  the  settlement 
agreement did not require Rezko  to repay Sirazi, out of the 
proceeds of Rezko’s sale of his interest in Heritage, for Sira‐
zi’s having repaid Mutual Bank after Rezko defaulted on his 
$5  million  bank  loan.  The  settlement  agreement  had  Rezko 
assigning the Republic Bank loan to Mutual Bank in order to 
extend  the  deadline  for  repayment,  yet  instead  Rezko  had 
repaid the Republic Bank loan out of a new loan he obtained 
from Mutual Bank, also with Sirazi’s guaranty. But to allow 
Rezko  to  avoid  his  obligation  to  Sirazi  (to  the  benefit  of 
GMH)  because  he  refinanced  the  loan  rather  than  having  it 
8                                             Nos. 15‐3655, 15‐3505         


assigned would be to embrace a distinction without a differ‐
ence, contrary to Illinois contract law. See Gallagher v. Lenart, 
874  N.E.2d  43,  58  (Ill.  2007);  Medcom  Holding  Co.  v.  Baxter 
Travenol  Laboratories,  Inc.,  984  F.2d  223,  226  (7th  Cir.  1993) 
(Illinois law). ”[A] contract will not be interpreted literally if 
doing  so  would  produce  absurd  results,  in  the  sense  of  re‐
sults that the parties, presumed to be rational persons pursu‐
ing rational ends, are very unlikely to have agreed to seek.” 
Beanstalk Group, Inc. v. AM General Corp., 283 F.3d 856, 859–
60 (7th Cir. 2002) (Indiana law). 
    GMH’s  last  argument  is  that  the  $12.9  million  award  of 
compensatory  damages  should  have  been  offset  by  the 
$524,000  that  Sirazi  has  already  recovered  from  Rezko’s 
bankruptcy.  Sirazi  points  out  that  the  jury  knew  about  the 
bankruptcy recovery. But the jury would not have awarded 
Sirazi  $12.9  million  in  damages  had  it  subtracted  the  bank‐
ruptcy recovery. And Sirazi had stipulated to such an offset. 
GMH is entitled to it therefore, and so the jury’s award must 
be reduced by $524,000. 
    It  remains  only  to  consider  Sirazi’s  cross‐appeal  against 
Auchi,  whom  the  jury  found  liable  to  Sirazi  for  unjust  en‐
richment, making him jointly liable with GMH for the com‐
pensatory  damages  awarded  by  the  jury.  The  jury  also 
awarded  $5  million  in  punitive  damages  against  him.  The 
district  judge  vacated  the  verdict  against  Auchi  on  the 
ground  that  he  hadn’t  personally  received  any  profits  from 
GMH’s transaction with Rezko. That was incorrect. Auchi is 
not  only  the  chairman  of  GMH  but  also  the  company’s  100 
percent owner. He had been kept fully informed of, encour‐
aged,  and  been  centrally  involved  in  approving  the  fraud 
against Sirazi, and as the owner of GMH he was enriched by 
Nos. 15‐3655, 15‐3505                                                9 


his  conduct—unjustly.  The  jury’s  finding  him  liable  for  un‐
just  enrichment  must  therefore  be  reinstated,  making  him 
jointly  liable  with  GMH  for  the  compensatory  damages  to 
which Sirazi is entitled. 
    As  for  the  award  of  punitive  damages  against  Auchi, 
however,  that  would  be  proper  only  if  he’d  been  guilty  of 
tortious interference with Sirazi’s contract with Rezko. Giles 
v.  General  Motors  Corp.,  802  N.E.2d  858,  865–66  (Ill.  App. 
2003).  But  the  jury  exonerated  him  of  tortious  interference 
(also  of  civil  conspiracy),  and  therefore  Sirazi  was  not  enti‐
tled to punitive damages from him. 
     In  summary,  the  damages  award  against  GMH  is  af‐
firmed minus the $524,000 that Sirazi had received previous‐
ly;  the  damages  award  against  Auchi  is  reinstated  minus 
punitive damages; and so the judgment of the district court 
is  
                        AFFIRMED IN PART AND REVERSED IN PART.